DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23, in the reply filed on 6/7/2021 is acknowledged.
Claims 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2021.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The variable m is not defined in the claim.  Furthermore, the variable m is already used in claim 1.  Using the same variable for two different formulas is indefinite.  
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Grammatical errors in claim 18 make the claim unclear.  When one removes the definition of the formulae, the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-17, and 19-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krause et al. (2013/0190432).
Regarding claims 1-5, 10, 11, 13-15, 20, 22:  Krause et al. teach a flame-retardant polyamide composition comprising:
A)  49.55 wt% polyamide 6,6
B)  15 wt% DEPAL (aluminum salt of diethylphosphinic acid)
C)  3 wt% PHOPAL (aluminum salt of phosphorous acid)
D)  2 wt% melem
E)  30 wt% glass fibers
F) 0.20 wt% P-EPQ (phosphonite) 
G) 0.25 wt% of CaV 102 (Ca salt of montan wax acid) [Example  I8].
Regarding claims 6, 8 and 9:  Since the composition is the same as claimed it will possess the claimed CTI, GWFI, and GWIT.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the 
Regarding claim 7:  Krause et al. teach a UL-94 V-0 at 0.8 mm [Table 3; Example I8].
Regarding claim 16:  Krause et al. teach PHOPAL (aluminum salt of phosphorous acid), which has the claimed structure [0021-0024; Example I8].  
Regarding claim 17:  Krause et al. teach the claimed salts of phosphorous acid [0053; Examples; Claim 8].
Regarding claim 19:  Krause et al. teach a particle size of 0.2 to 100 microns [0076].
Regarding claim 21:  Krause et al. teach the claimed phosphonite [0058-0065; Examples; Claim 13].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (2013/0190432) as applied to claim 1 above.
Regarding claim 12:  Krause et al. teach using polyamide 6T/6,6 [Examples; Table 5].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyamide 6T/6,6 is place of polyamide 6,6 in example I8 of Krause et al.  It is a simple substitution of one known element for another to obtain predictable results.  
Regarding claim 18:  It would have been obvious to select aluminum phosphite tetrahydrate from the short, finite list in Krause et al. as component B [Claim 8].


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (2013/0190432) as applied to claim 1 above further in view of Bauer et al. (2006/0074157).

However, Bauer et al. teach a diethylphosphinic salt flame retardant composition that comprises the claimed telomers for polyamides, which provides a reduced level of polymer degradation for polyamides [0004, 0010-0016, 0036; Examples]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diethylphosphinic salt flame retardant composition as taught by Bauer et al. as the diethylphosphinic salt flame retardant in Krause et al. to provide a reduced level of polymer degradation.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/756210. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763